     Case: 1:20-cv-04270 Document #: 17 Filed: 09/23/20 Page 1 of 4 PageID #:72




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 D’ANDRE BRADLEY; DAVID D.                       )
 MOORE; TARA D. MOORE; BRETT O.                  )
 SHELTON; ILLINOIS STATE RIFLE                   )
 ASSOCIATION; and, SECOND                        )
 AMENDMENT FOUNDATION, INC.,                     )
                                                 )
         Plaintiffs,                             )
                                                 )       No. 20-cv-4270
    v.                                           )
                                                 )       Judge Ronald A. Guzman
 BRENDAN F. KELLY, in his official               )
 capacity as Direct of the Illinois State        )
 Police; and JESSICA TRAME, in her               )
 official capacity as Bureau Chief of the        )
 Illinois State Police Firearms Services         )
 Bureau,                                         )
                                                 )
         Defendants.                             )

                       DEFENDANTS’ MOTION TO STAY DISCOVERY

         Defendants, Brendan Kelly, in his official capacity as the Director of the Illinois State

Police (“ISP”); and Jessica Trame; in her official capacity as Bureau Chief of the Illinois State

Police Firearms Services Bureau; by their attorney, Kwame Raoul, Attorney General of Illinois,

hereby move to stay discovery pending resolution of their motion to dismiss. In support of this

motion, that Defendants expect will be opposed, Defendants state as follows:

         1.      Plaintiffs filed their Complaint on July 20, 2020. ECF No. 1.

         2.      Defendants filed a Motion to Dismiss and supporting Memorandum on September

17, 2020. ECF Nos. 13-14. Defendants brought their Motion pursuant to Federal Rule of Civil

Procedure 12(b)(1) and allege that this Court lacks jurisdiction over Plaintiffs’ claims because the

individual Plaintiffs’ claims are moot and the organizational Plaintiffs lack standing. See id.

                                                     1
     Case: 1:20-cv-04270 Document #: 17 Filed: 09/23/20 Page 2 of 4 PageID #:73




       3.      It is well established that a “court has broad discretion over pretrial discovery

rulings.” Thermal Design, Inc. v. American Society of Heating, Refrigeration and Air-

Conditioning, Engineers, Inc., 755 F.3d 832, 837 (7th Cir. 2014). A court’s power to stay discovery

is “incidental to the power inherent in every court to control the disposition of the causes on its

docket with economy of time and effort for itself, for counsel, and for litigants.” Landis v. North

American Co., 299 U.S. 248, 254 (1936). Therefore, a court may stay discovery pending a motion

to dismiss. Landis, 299 U.S. at 254.

       4.      Here, a stay of discovery is particularly appropriate because the Defendant’s motion

argues that this Court lacks subject matter jurisdiction over this matter. Federal courts lack subject

matter jurisdiction when a case becomes moot. Pakovich v. Verizon LTD Plan, 653 F.3d 488, 492

(7th Cir. 2011). Further, “[i]f the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.” Fed. R. Civ. P. 12(h)(3).

       5.      Other courts have recognized that when subject matter jurisdiction is challenged, it

is appropriate to stay discovery. U.S. Catholic Conference v. Abortion Rights Mobilization, Inc.,

487 U.S. 72, 79-80 (1988) (“It is recognized and appropriate procedure for a court to limit

discovery proceedings at the outset to a determination of jurisdictional matters.”); Harper v.

Central Wire, Inc., No. 19-CV-502878, 2020 WL 5230746, *2 (N.D. Ill. Sep. 2, 2020) (stating that

jurisdiction is a threshold issue that supports a stay of discovery). This reasoning should be applied

here. If Defendants’ motion to dismiss is granted, this Court will have to dismiss this matter. As

such, it is unduly burdensome to require Defendants to engage in any discovery before the

threshold question of subject-matter jurisdiction is resolved.




                                                  2
     Case: 1:20-cv-04270 Document #: 17 Filed: 09/23/20 Page 3 of 4 PageID #:74




       6.      Further, there is currently a motion pending in Thomas et al. v. Illinois State Police

et al., Case No. 20-CV-734 (N.D. Ill.), to have this matter reassigned to the Honorable Judge Mary

M. Rowland as related pursuant to Local Rule 40.4.

       7.      The pending motion in Thomas also supports staying discovery in this matter, as

both cases are still in their preliminary stages. ECF No. 15-1 at 4-5. As such, any stay in discovery

will not have a substantial delay in this case. Finally, because of the significant overlap between

the two cases, if this matter is reassigned to Judge Rowland, it is possible that a single discovery

schedule will be set for both cases, eliminating unnecessary duplication of efforts on behalf of all

parties and the court. Texas Indep. Producers and Royalty Owners Ass’n v. E.P.A., 410 F.3d 964,

980 (7th Cir 2005) internal quotation omitted (recognizing that a stay of proceedings pending the

outcome of related litigation is appropriate to avoid “unnecessary duplication of judicial

machinery.”); Pochert v. Blatt, Hasenmiller, Leibsker & Moore, LLC, No. 11-C-2440, 2011 WL

4007731 at *3 (N.D. Ill. Sep. 9, 2011) (stating that reassignment of a related case can avoid

wasteful duplication in discovery).

       8.      Due to the nature of Defendants motion to dismiss and the pending motion to

reassign in the Thomas case, a stay of discovery is appropriate because requiring Defendants to

engage in discovery would impose an undue burden on the Defendants. Further, if the motion to

reassign filed in Thomas is granted, it would undermine one of the goals of reassignment, which

is to allow discovery to proceed in tandem to promote judicial economy.

       9.      Defendants’ counsel met and conferred with Plaintiffs’ counsel on September 21,

2020 via Zoom regarding this proposed motion. Plaintiffs’ counsel opposes the motion.

       WHEREFORE, Defendants respectfully request that this Court grant their motion and

stay all discovery in this case pending resolution of the Defendants’ motion to dismiss.



                                                 3
     Case: 1:20-cv-04270 Document #: 17 Filed: 09/23/20 Page 4 of 4 PageID #:75




September 23, 2020                                  Respectfully submitted,

                                                    KWAME RAOUL
                                                    Attorney General of Illinois
                                                     /s/ Mary A. Johnston
                                                    Mary A. Johnston
                                                    Office of the Illinois Attorney General
                                                    100 West Randolph Street
                                                    Chicago, Illinois 60601
                                                    (312) 814-3737
                                                    mjohnston@atg.state.il.us




                                CERTIFICATE OF SERVICE

I certify that on September 23, 2020, I caused a copy of the foregoing Defendants’ Motion to
Stay Discovery to be filed electronically on CM/ECF, which will cause a notice of filing to be
sent to all counsel of record who have entered appearances.

                                                     /s/ Mary A. Johnston




                                                4
